> <DOCUMENT>
> <TYPE> EX-10.29
> <TEXT>
> <HTML>
>  
> Exhibit 10.29
> 
>  
>  
>  

CLASS I JUNIOR PREFERRED STOCK SUBSCRIPTION AGREEMENT








This Agreement (the "Agreement") has been made and entered into as of this 12th
day of July, 1994, by and among UAL Corporation, a Delaware corporation (the
"Company"), the Air Line Pilots Association, International ("ALPA"), pursuant to
its authority as the collective bargaining representative for the crafts or
class of pilots employed by United Airlines, Inc. ("United"), the International
Association of Machinists and Aerospace Workers ("IAM"), pursuant to its
authority as the collective bargaining representative for the crafts or classes
of mechanics and related employees, ramp and stores employees, food service
employees, dispatchers, and security officers employed by United, and Duane D.
Fitzgerald (the "Proposed Class I Preferred Stockholder").
 
 

WHEREAS, pursuant to the terms of and schedules to
the Agreement and Plan of Recapitalization, dated as of
March 25, 1994, by and among the Company, ALPA and the IAM
(as amended, the "Recapitalization Agreement"), including
the terms of the restated certificate of incorporation of
the company to be effective as of the Effective Time (as
defined in the Recapitalization Agreement) (the "Restated
Certificate") and the restated By-Laws of the Company to be
effective as of the Effective Time (the "Restated By-Laws")
(the Recapitalization Agreement, the Restated Certificate
and the Restated By-Laws, collectively, the "Governance
Documents"), the board of directors of the Company (the
"Board") will, until the Termination Date (as defined in the
Restated Certificate) consist of twelve (12) directors
(subject to adjustment in certain circumstances), four (4)
of whom are to be independent directors (the "Independent
Directors") nominated and elected and/or appointed as
provided in the Governance Documents and in the Class I
Preferred Stockholders' Agreement made and entered into as
of July 12, 1994 by and among the Company, ALPA, the IAM and
the Individual Parties (as defined therein) (the "Class I
Preferred Stockholders' Agreement");
 

WHEREAS, the ALPA and the IAM have entered into the Recapitalization Agreement
based in part on the composition and operation of the Board as provided in the
Governance Documents and each has a substantial interest in assuring that the
terms thereof and of this Agreement are carried out;
 

WHEREAS, the Governance Documents contemplate that at the Effective Time, the
Company shall issue to each Independent Director, and each Independent Director
shall be the registered holder of, one share of the Class I Junior Preferred
Stock of the Company (the "Class I Preferred Stock"), each such share of Class I
Preferred Stock having the relative rights, privileges and powers as set forth
in the Restated Certificate (the holders of the Class I Preferred Stock from
time to time are referred to individually herein as a "Class I Preferred
Stockholder" and are collectively referred to herein as the "Class I Preferred
Stockholders");

WHEREAS, the Governance Documents contemplate that Class I Preferred Stock may
be held only by Independent Directors and that each Independent Director shall
be a Class I Preferred Stockholder during such time as such person serves as an
Independent Director; and
 

WHEREAS, the parties hereto have entered into this Agreement in order to
effectuate the terms and intent of the Governance Documents regarding the
Independent Directors and the issuance of the Class I Preferred Stock;
 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and other good and valuable consideration the receipt of which
is hereby acknowledged, the parties hereto hereby agree as
follows:
 
 

1.    Issuance of the Class I Preferred Stock Consideration. The Proposed Class
I Preferred Stockholder hereby agrees to purchase from the Company and the
Company hereby agrees to sell to the Proposed Class I Preferred Stockholder one
share of Class I Preferred Stock. The consideration to be paid for such one
share of Class I Preferred Stock shall be the par value thereof as set forth in
the Restated Certificate.
 
 

2.    Conditions to Issuance of the Class I Preferred Stock. Notwithstanding
anything in this Agreement to the contrary, no shares of Class I Preferred Stock
shall be issued to the Proposed Class I Preferred Stockholder (i) unless such
individual simultaneously therewith executes and delivers to each of the other
parties thereto the Class I Preferred Stockholders' Agreement in the form of
Exhibit A annexed hereto or an agreement pursuant to which such individual shall
agree to be bound by the terms of the Class I Preferred Stockholders' Agreement
or (ii) if such issuance otherwise would be in contravention of the terms and
conditions set forth in any of the Governance Documents, the Class I Preferred
Stockholders' Agreement or this Agreement, including but not limited to the
terms and conditions regarding the qualifications for Independent Directors set
forth in Article FIFTH, Section 2.4 of the Restated Certificate.
 
 

3.    Representations of the Proposed Class I Preferred Stockholder. The
Proposed Class I Preferred Stockholder hereby represents and warrants to the
Company, the ALPA and the IAM that he or she has reviewed, understands and
acknowledges (i) the relative rights, privileges and powers of the Class I
Preferred Stock set forth in the Governance Documents, including Article FOURTH,
Part X of the Restated Certificate, and (ii) the limitations, including but not
limited to the limitations with respect to the transfer of the Class I Preferred
Stock, including the automatic redemption thereof, and the limitations with
respect to the voting of the Class I Preferred Stock, which are imposed on each
Class I Preferred Stockholder pursuant to the terms of the Governance Documents
and the Class I Preferred Stockholders' Agreement.
 

4.    Representations of the Company. The Company hereby represents and warrants
to the Proposed Class I Preferred Stockholder that the share of Class I
Preferred Stock being issued hereunder shall be duly authorized and, upon the
payment of the consideration therefor to the Company, validly issued, fully paid
and non-assessable.
 
 

5.    Legends on Certificates. All certificates representing shares of Class I
Preferred Stock shall contain one or more restrictive legends setting forth the
restrictions imposed on the Class I Preferred Stock, including the restrictions
with respect to transfer, including the automatic redemption thereof, and the
restriction with respect to voting, pursuant to the Governance Documents and the
Class I Preferred Stockholders' Agreement.
 
 

6.    Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that no party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the written consent of
the other parties hereto.
 
 

7.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the conflicts
of laws principles thereof.
 
 

8.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument.
 
 

9.    Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy of law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
 
 

10.    Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
  By: /s/ James M. Guyette

   Name: James M. Guyette

Title: Executive Vice      President
 
 

AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL   By:_____________________
Name:

Title:
 
 

INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By:______________________ Name:

Title:
 
 
 
 

                                ______________________

                                Duane D. Fitzgerald
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  4 were otherwise breached, irreparabledamage would occur, no

adequate remedy of law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
 

By:__________________ Name:

Title:
 
 

AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By: /s/ Roger D. Hall Name: Roger D. Hall

Title:Chairman, UAL-MEC
 
 

INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By:___________________ Name:

                                Title:
 

                            ____________________

> Duane D. Fitzgerald

>  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  4 were otherwise breached, irreparable damage would occur, no adequate remedy
of law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
 

By:_____________________ Name:
Title: AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By:______________________ Name:
Title: INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By: /s/ Ken Thiede_______ Name: Ken Thiede

Title: President & General Chairman
 
 

                                 _____________________

                                 Duane D. Fitzgerald
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

4

 

were otherwise breached, irreparable damage would occur, no adequate remedy of
law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

                             UAL CORPORATION
 
 

                             By:________________________

                                Name:
                                Title:
 

                             AIR LINE PILOTS ASSOCIATION,
                             INTERNATIONAL
 
 

                             By:________________________

                                Name:
                                                                              
Title:
 
 
 

                             INTERNATIONAL ASSOCIATION OF
                             MACHINISTS AND AEROSPACE WORKERS
 

                             By:________________________

                                Name:
                                Title:
 
 

                                     /s/ Duane D. Fitzgerald
                                        Duane D. Fitzgerald  
 
 
 
 
 
 
 
 
  were otherwise breached, irreparable damage would occur, no adequate remedy of
law would exist and damages would be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
 

By:_______________________ Name:
Title: AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By:_______________________ Name:
Title: INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By:_______________________ Name:
Title:
    /s/ Richard D. McCormick
Richard D. McCormick  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

were otherwise breached, irreparabledamage would occur,no adequate remedy of law
would exist and damages would be difficult to determine, and that the parties
shall be entitled to specific performance of the terms hereof, in, addition to
any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
 

By:_____________________ Name:
Title: AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By:_____________________ Name:
Title: INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By:_____________________ Name:
Title:     /s/ John K. Van de Kamp John K. Van de Kamp
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

were otherwise breached, irreparable damage would occur, no adequate remedy of
law would exist and damages wouldbe difficult to determine, and that the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or equity.
 
 

10.  Amendments. This Agreement may not be amended or modified unless such
amendment or modification is approved in writing by each of the parties hereto.
 
 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, except as
otherwise contemplated hereby, supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
  UAL CORPORATION
 
 

By:_____________________ Name:
Title: AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By:_____________________ Name:
Title: INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By:_____________________ Name:
Title:
 
 

  /s/Paul A. Volcker Paul A. Volcker  
 
 
 
 
 
 
 
 
 
 
 
 
 

EXHIBIT A TO THE
CLASS I PREFERRED
STOCKHOLDERS' AGREEMENT







In consideration of the receipt of the one share of Class I Preferred Stock of
the Company and other good and valuable consideration the receipt of which is
hereby acknowledged, the undersigned hereby agrees to be bound by and perform
each of the terms of the Class I Preferred Stockholders' Agreement, made as of
the         day of July, 1994, by and among the Company, ALPA, the IAM and
certain individuals who currently serve or heretofore have served as Independent
Directors of the Company (the "Agreement"), as if the undersigned were an
original Individual Party to the Agreement. Capitalized terms not defined herein
shall have the meanings ascribed to them in the Agreement and Plan of
Recapitalization, dated as of March 25, 1994, as amended from time to time, by
and among the Company, ALPA and the IAM.
 
 

IN WITNESS WHEREOF, the undersigned has executed this Agreement to be bound by
the Class I Preferred Stockholders' Agreement as of the date set forth below.
 
 

Dated: May 7, 1998 /s/ John W. Creighton, Jr John W. Creighton, Jr.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  10

EXHIBIT A TO THE
CLASS I PREFERRED
STOCKHOLDERS' AGREEMENT






In consideration of the receipt of the one share of Class I Preferred Stock of
the Company and other good and valuable consideration the receipt of which is
hereby acknowledged, the undersigned hereby agrees to be bound by and perform
each of the terms of the Class I Preferred Stockholders' Agreement, made as of
the     day of July, 1994, by and among the Company, ALFA, the IAM and certain
individuals who currently serve or heretofore have served as Independent
Directors of the Company (the "Agreement"), as if the undersigned were an
original Individual Party to the Agreement. Capitalized terms not defined herein
shall have the meanings ascribed to them in the Agreement and Plan of
Recapitalization, dated as of March 25, 1994, as amended from time to time, by
and among the Company, ALPA and the IAM.
 
 

IN WITNESS WHEREOF, the undersigned has executed this Agreement to be bound by
the Class I Preferred Stockholders' Agreement as of the date set forth below.
 
 

Dated: May 18, 1999

                                   /s/ Hazel O'Leary

                                    Hazel O'Leary
 
 
 
 

</HTML>
</TEXT>
</DOCUMENT>